IN THE UNITED sTATBs DISTRICT coURT
FoR THE DIsTRICT oF MoNTANA MAR 2 6 2019
lvnssoULA DIVIsIoN C,e

. rk. U.
%,S_tric¢ Ofs g'§,’turts
lssoula D'. ana

l _ Vision
”[RACEY R. GODFREY, Cause No. CV l4-27-M-DLC
Petitioner,
vs. ORDER
LEROY KIRKEGARD; ATTORNEY
GENERAL OF TI-IE STATE OF
MONTANA,
Respondents.

 

 

On May 5, 2014, this Court denied Petitioner Godfrey’s application for a
writ of habeas corpus under 28 U.S.C. § 2254 and also denied a certificate of
appealability. See Order (Doc. 7). On August 8, 2014, the Court of Appeals
denied a certificate of appealability. See Order (Doc. 11).

On March 11, 2019, Godfrey filed a document titled “Notice of
Impermissible Advisory Opinion.” He claims the Court lacked jurisdiction over
the habeas petition he presented in 2014 because he was lawfully subject only to a
ten-year sentence that should have expired in 2010. lt is not clear whether the
notice should be treated as a motion under Federal Rule of Civil Procedure 59 or
60 or as a petition for writ of habeas corpus. The Court will address both

possibilities

A habeas petition is moot when the petitioner is not “suffer[ing], or . . .
threatened with, an actual injury traceable to the defendant and likely to be
redressed by a favorablejudicial decision.” Spencer v. Kemna, 523 U.S. 1, 7
(1998) (quoting Lewis v. Contz`nental Bank Corp., 494 U.S. 472, 477 (1990)).
When a court opines on a moot issue, its opinion is advisory and prohibited. When
Godfrey applied for the writ in 2014, he was in prison due to what he claimed was
an unlawful sentence. See Pet. (Doc. 1 at 1, 4-5.) The writ of habeas corpus is the
available form of judicial redress for unlawful imprisonment Therefore,
Godfrey’s habeas application to this Court in 2014 was anything but moot, To the
extent Godfrey seeks relief under Federal Rule of Civil Procedure 59 or 60 on the
grounds that the 2014 petition was moot, relief is denied.

The concluding paragraph of Godii‘ey’s notice suggests a separate issue. He
says, “Because the court lacked jurisdiction to imposed a 2nd sentence pursuant to
46-18-502 for two reasons (l) the case is moot (2) a second sentence for the same
statutory offense is illegal, Tracey R. Godfrey is entitled to immediate
unconditional release.” Notice (Doc. 12 at 2.) This demand is plainly a second
application for a writ of habeas corpus under 28 U.S.C. § 2254 against the same
criminal judgment that was at issue in the 2014 petition. Godfrey has not obtained
leave of the Court of Appeals to file a second application, so this Court lacks

jurisdiction to entertain a second application. See 28 U.S.C. § 2244(b); Burton v.

Stewart, 549 U.S. 147. 149 (2007) (per curiam).

“The district court must issue or deny a certificate of appealability When it
enters a final order adverse to the applicant.” Rule l 1(a), Rules Governing § 2254
Proceedings. Whether addressed under Rules 59 or 60 of the Federal Rules of
Civil Procedure or as an unauthorized second application for relief under 28 U.S.C.
§ 2254, Godfrey’s “notice” is self-defeating No reasonable jurist would
encourage further proceedings A certificate of appealability is not warranted

Accordingly, IT IS ORDERED:

l. Viewed as a motion under Fed. R. Civ. P. 59 or 60, the notice (Doc. 12)
is DENIED.

2. Viewed as an application for a writ of habeas corpus under 28 U.S.C. §
2254, the notice (Doc. 12) is DISMISSED for lack of jurisdiction as an
unauthorized second or successive application,

3. The Clerk of Court shall enter by separate document ajudgment of
dismissal.

4. A certificate of appealability is DENIED.

DATED this law day Of March, 2 9.

atlanta

Dana L. Christensen, Chief Ju'dge
United States District Court

